Citation Nr: 0429129	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  99-21 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for fatigue, memory 
loss, headaches, and peripheral neuropathy, to include as due 
to an undiagnosed illness.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an inguinal hernia 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
chronic headaches, vasomotor rhinitis, chronic fatigue 
syndrome, and a neurological disorder, to include as due to 
an undiagnosed illness; a hernia; and PTSD.

An April 2004 RO decision granted service connection for 
rhinitis.  As the veteran did not appeal the rating or 
effective date assigned for his rhinitis, that disability is 
no longer an issue in appellate status. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained all relevant evidence designated by the veteran.

2.  The medical evidence shows that the veteran's PTSD has 
been linked to an in-service stressor.

3.  The medical evidence shows that veteran's headaches, 
fatigue, and memory loss are linked to his PTSD. 

4.  Peripheral neuropathy was not present during or within 
one year of service and is not linked to any incident of 
service; the medical evidence links it to nonservice-
connected diabetes. 

5.  The medical evidence shows that the veteran's 
neurological symptoms of the lower extremities, to include 
pain and numbness, are due to a known diagnosis, peripheral 
neuropathy, which in turn was caused by nonservice-connected 
diabetes mellitus.  

6.  The most recent medical evidence does not show that the 
veteran currently has any residuals of a claimed in-service 
surgical repair of a left inguinal hernia. 
  

CONCLUSIONS OF LAW

1.  Service connection for PTSD with fatigue and memory loss 
was incurred during active service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

2.  The veteran's headaches are proximately due to or the 
result of his PTSD.  38 U.S.C.A. § 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.310 (2003).

3.  Service connection for peripheral neuropathy or 
neurological symptoms of the lower extremities due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2003).

4.  Service connection for claimed residuals of a left 
inguinal hernia is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 1999 rating decision; the December 
1999 Statement of the Case; the January 2001 Board Remand; 
the April 2004 Supplemental Statement of the Case; and 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to substantiate 
his claims for service connection for fatigue, memory loss, 
headaches, and peripheral neuropathy, to include as due to an 
undiagnosed illness; PTSD; and an inguinal hernia disability, 
and complied with VA's notification requirements.  The 
Statements of the Case set forth the laws and regulations 
applicable to the veteran's claims.  Further, letters from 
the RO to the veteran dated June 2001, June 2003, January 
2004, and June 2004 informed him of the types of evidence 
that would substantiate his claims; that he could obtain and 
submit private evidence in support of his claims; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claims for service connection for fatigue, memory loss, 
headaches, and peripheral neuropathy, to include as due to an 
undiagnosed illness; PTSD; and an inguinal hernia disability, 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in June 1999, before the enactment of 
VCAA.  The RO obviously could not inform the veteran of law 
that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the June 1999 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims for service 
connection for fatigue, memory loss, headaches, and 
peripheral neuropathy, to include as due to an undiagnosed 
illness; PTSD; and an inguinal hernia disability, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  In its VCAA notice, Statement of the Case and 
Supplemental Statement of the Case, the RO informed the 
veteran of the evidence already of record and requested that 
he inform VA of any additional information or evidence that 
he wanted VA to obtain.  In a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has made repeated attempts to obtain the 
veteran's service medical records.  In addition, as noted 
above, the RO contacted the veteran by June 2001, June 2003, 
January 2004, and June 2004                               
letters and asked him to identify all medical providers who 
treated him for fatigue, memory loss, headaches, and 
peripheral neuropathy, to include as due to an undiagnosed 
illness; PTSD; and an inguinal hernia disability.  The RO has 
obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent numerous VA 
examinations, including examinations in March 2003, April 
2003, and June 2003.  The Board finds these examinations 
provide sufficient findings upon which to determine service 
connection for the veteran's disabilities.  There is no duty 
to provide another examination or medical opinion.  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

Factual Background

The veteran has complained of headaches, fatigue, memory 
loss, PTSD, and an inguinal hernia that he contends are 
related to service.  The veteran's service medical records 
showed no complaints, symptoms, diagnoses, or treatment for 
these conditions.  Consequently, the RO denied the claims and 
the veteran appealed.  The Board originally received the case 
in January 2001; it was determined by the Board at that time 
that the veteran had not been provided with notice of the 
newly enacted VCAA.  The Board found that the veteran's 
service medical records were incomplete and that there was a 
discrepancy between the veteran's testimony at his December 
1999 RO hearing (in which he testified that he received the 
combat medic badge) and his DD 214 (that revealed that he 
received the expert field medical badge).  There was also a 
lack of specificity regarding the veteran's alleged stressors 
(he claimed to have witnessed an explosion at the motor 
pool).  The Board remanded the case with instruction to the 
RO to provide the veteran with VCAA notice, conduct a more 
thorough search of the veteran's service medical records, and 
contact the veteran for clarification as to the combat medic 
badge that he allegedly received and further details 
regarding his alleged stressors.  In addition, the Board 
afforded the veteran with numerous VA examinations in order 
to determine the existence, severity, and etiology of the 
veteran's alleged conditions.  

The Board notes that the RO has complied with the January 
2001 remand.  Despite additional attempts to acquire the 
veteran's service medical records, they still remain 
incomplete.  Furthermore, the veteran has failed to provide 
any more detail regarding his alleged stressors or any 
clarity regarding the combat medic badge.  However, 
acquisition of the veteran's personnel records has revealed 
that he received imminent danger pay (thus indicating that he 
was stationed in a combat zone in Kuwait).  

The veteran underwent a VA examination in March 2003.  The 
focus of the examination was limited to the abdomen.  The 
veteran reported that he had a left inguinal hernia while he 
was in the military but that he has had no symptoms since the 
hernia was repaired.  Upon physical examination, the 
clinician noted that the veteran had a scar that was 
difficult to find in the left inguinal region.  He stated 
that it was possibly a left inguinal hernia scar and that it 
was well healed and barely perceptible.  

The veteran underwent a mental disorder VA examination in 
April 2003.  He reported having been exposed to traumatic 
events in which he experienced, witnessed, or was confronted 
with events that involved actual or threatened death or 
serious injury or a threat to the physical integrity of self 
or others and his response often involved fear, helplessness, 
or horror at times.  He "did not identify any one specific 
event during the interview, rather he referred to his general 
experience in Kuwait in the following way:  He reports that 
as a medic in Kuwait he saw mutilated bodies that had been 
decapitated and had limbs removed from them.  He remembers 
seeing the body of an American soldier riddled with 
bulletholes."  He experiences daily intrusive thoughts, 
nightly distressing dreams, disassociative episodes 
approximately three times a week, psychological distress, and 
physiological reactivity on exposure to internal or external 
cues.  He also reported trying to avoid thoughts, feelings, 
conversations, activities, places, or people that arouse 
recollections of the trauma.  He reported markedly diminished 
interest or participation in activities.  He has only one or 
two close friends in which to confide.  He just feels numb.  
He also has difficulty sleeping (two to three hours of sleep 
per night, as well as night sweats), difficulty concentrating 
due to fatigue, and mild hypervigilance.  

Upon examination, the veteran's completion of the Minnesota 
Multiphasic Personality Inventory (MMPI) and Beck Depression 
Inventory (BDI) yielded invalid results.  However, the scales 
related to PTSD symptomatology were among the most elevated 
of the clinical scales, indicating a high number of PTSD 
symptoms.  The BDI score of 10 places the veteran in the mild 
range of depression symptoms.  The clinician diagnosed the 
veteran with PTSD and gave the veteran a score of 55 on the 
Global Assessment of Functioning (GAF) scale.  The clinician 
went on to note that the traumatic accounts that the veteran 
provided were non-specific, but it was "conceivable given 
his medical duties while in the Kuwaiti combat zone that he 
did experience the type of events reported.  The veteran 
therefore meets the criteria for PTSD with a GAF score of 
55."  

The veteran underwent another VA examination in June 2003.  
He reported having developed fatigue approximately one month 
after service.  He also reported that he sleeps about four 
hours at night and about three hours in the early afternoon.  
He is usually awoken by nightmares and he shakes.  He also 
reported having undergone surgery to repair a left inguinal 
hernia while stationed in Germany in 1989.  He denied any 
complaints of masses, swelling, or pain related to the 
surgery.  The clinician noted that there were no visible 
scars on his abdomen, nor any inguinal tenderness.  The 
clinician found no evidence of an undiagnosed illness.  He 
did diagnose the veteran with fatigue that is more likely 
than not secondary to depression and PTSD.  He also diagnosed 
the veteran with status post left inguinal hernia repair 
while in the military without residual dysfunction, and sleep 
apnea not likely related to military service.  

The veteran also underwent a sleep disorders VA examination 
in June 2003.  He reported that his insomnia began soon after 
the Persian Gulf War.  He gave a history of nightmares, poor 
concentration, and poor memory since then.  The clinician 
diagnosed the veteran with probable sleep disordered 
breathing with significant daytime fatigue, obesity, loud 
snoring, witnessed apneas, and headaches.  The clinician also 
noted that the veteran has PTSD, which in addition to sleep 
disordered breathing, further contributes to insomnia.  The 
clinician diagnosed the veteran with PTSD associated with the 
Gulf War and with persistent symptoms.  

Finally, the veteran underwent a neurological VA examination 
in June 2003.  The clinician diagnosed the veteran with a 
tension-type headache disorder related to PTSD and panic 
attacks; PTSD; fatigue associated with lack of sleep, which 
is related to a combination of his PTSD and obstructive sleep 
apnea; memory loss and mental impairment, most likely related 
to a combination of depression in association with PTSD as 
well as obstructive sleep apnea; and peripheral neuropathy, 
most likely related to non service related diabetes mellitus.  

The clinician assessed that the veteran's headaches, fatigue, 
and memory loss are more likely than not related to the 
veteran's PTSD.  He acknowledged that these symptoms could 
also be caused by the veteran's non-service connected 
obstructive sleep apnea.  However, in regards to the 
veteran's headaches, the clinician opined that the headaches 
could be attributed to sleep apnea to only a "minor 
degree."  In regards to the veteran's fatigue, the clinician 
noted that the fatigue is due to the veteran's loss of sleep.  
He further noted that the veteran is usually awoken from 
sleep as a result of having nightmares, not as a result of 
choking.  Therefore, he opined that the veteran's fatigue was 
attributable to PTSD, and not obstructive sleep apnea.  
Similarly in regards to the veteran's memory loss, the 
clinician opined that it is related to the veteran's lack of 
sleep, caused primarily by the veteran's PTSD.  He stated 
that "being that the depression as well as the post-
traumatic stress disorder and related nightmares which impair 
[the veteran's] sleep are both service related and that the 
contribution of fatigue as noted above is primarily related 
to the sleep deprivation related to the post-traumatic stress 
disorder, it is the opinion of this examiner that the mental 
impairment for the most part is related to conditions which 
are service related."    

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, including "other" 
organic diseases of the nervous system (e.g., peripheral 
neuropathy), may be presumed to have incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty, or within seven years 
for multiple sclerosis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).
 
Disability compensation may be payable to Persian Gulf 
veterans who suffer from a chronic disability resulting from 
an undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or becomes 
manifest to a compensable degree before December 31, 2006.  
See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2002).  
(66 Fed. Reg. 56614, 56615, Nov. 9, 2001, substituted 
"December 31, 2006" for "December 31, 2001" in paragraph 
(a)(1)(i), effective Nov. 9, 2001.)

38 C.F.R. § 3.317(a)(1) provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within the 
presumptive period; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.

For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 38 C.F.R. § 3.317(a)(2).  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6 month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).

Pursuant to paragraph (b) of 38 C.F.R. § 3.317, for the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurological signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbances, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.

Pursuant to paragraph (c) of 38 C.F.R. § 3.317, compensation 
shall not be paid under this section: (1) if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

PTSD

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2003); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  The phrase "engaged in combat with the 
enemy" requires that the veteran have personally taken part 
in a fight or encounter with a military foe or hostile unit 
or instrumentality.  VAOPGCPREC 12-99.  The Board finds that 
the evidence demonstrates that the veteran did not engage in 
combat with the enemy and it is not contended otherwise.

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  After a review of the 
evidence, however, the Board finds that the evidence of 
record is sufficient to raise a reasonable doubt as to 
occurrence of the stressors sufficient to cause his PTSD.

The April 2003 VA clinician that diagnosed the veteran with 
PTSD acknowledged that the veteran reported having been 
exposed to traumatic events in which he experienced, 
witnessed, or was confronted with events that involved actual 
or threatened death or serious injury or a threat to the 
physical integrity of self or others and his response often 
involved fear, helplessness, or horror at times.  As a 
result, he experiences daily intrusive thoughts, nightly 
distressing dreams, disassociative episodes approximately 
three times a week, psychological distress, and physiological 
reactivity on exposure to internal or external cues.  The 
clinician diagnosed the veteran with PTSD.  The diagnosis of 
PTSD is not in dispute.  The issue is whether the veteran's 
PTSD is related to service.  The clinician stated that the 
traumatic accounts that the veteran provided were non-
specific, but it was "conceivable given his medical duties 
while in the Kuwaiti combat zone that he did experience the 
type of events reported.  The veteran therefore meets the 
criteria for PTSD with a GAF score of 55."  It appears that 
the clinician was aware of the need for specificity when it 
comes to identifying stressors.  The clinician acknowledged 
that the veteran's "traumatic accounts" or stressors were 
non-specific, and nonetheless found that the veteran met the 
criteria for PTSD.  Review of the clinician's report suggests 
that the clinician's diagnosis of PTSD was based upon his 
being in imminent danger while stationed in a combat zone.  

In sum, the veteran has been diagnosed with PTSD and the only 
competent opinion that addresses the contended causal 
relationship is to the effect that the veteran suffers from 
PTSD as a result of being stationed in a combat zone and in 
imminent danger.  The Board finds that the evidence is at 
least in equipoise as to whether the veteran's PTSD is linked 
to service.  With application of the doctrine of reasonable 
doubt, the Board finds that service connection for PTSD is 
warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.304.

Headaches, Fatigue and Memory loss

The June 2003 VA clinician who conducted a general 
examination of the veteran found no evidence of an 
undiagnosed illness.  However, he did diagnose the veteran 
with fatigue that is more likely than not secondary to 
depression and PTSD.  The June 2003 VA clinician who 
conducted the sleep disorders examination diagnosed sleep 
disordered breathing manifested by significant daytime 
fatigue and headaches.  He also noted that the veteran's PTSD 
contributes to his insomnia.  The June 2003 VA clinician who 
conducted the neurological examination diagnosed a tension-
type headache disorder related to PTSD and panic attacks.  It 
was further opined that the veteran had fatigue associated 
with lack of sleep, which is predominantly caused his PTSD, 
and that the veteran's memory loss and mental impairment were 
most likely related to PTSD.  In sum, all three clinicians 
opined that the veteran's headaches, fatigue, and memory loss 
were predominantly related to his PTSD.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2003). Secondary 
service connection may be found where a service- connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
In view of the foregoing, service connection is warranted for 
fatigue, headaches, and memory loss.  
  
Peripheral Neuropathy

Peripheral neuropathy was not present during or within one 
year of service, nor is there any medical evidence that links 
the disability to service.  The only competent evidence that 
addresses the question of etiology, a report of a June 2003 
VA neurological examination, includes an opinion that the 
veteran's peripheral neuropathy is due to nonservice-
connected diabetes.  The veteran claims that service 
connection is warranted under the provisions of 38 C.F.R. § 
3.317(a)(1).  Under that regulation, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within the 
presumptive period; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. [Emphasis added]. 

Service connection for neurological signs or symptoms of the 
lower extremities is not warranted under 38 C.F.R. § 
3.317(a)(1).  The medical evidence, to include the report of 
a June 2003 neurological examination, attributes the 
veteran's numbness of the lower extremities to a known 
diagnosis, peripheral neuropathy.  As noted above, the 
neurologist who most recently examined the veteran opined 
that the condition is due to non-service connected diabetes 
mellitus.  The fact that the veteran's lower extremity 
symptoms are attributable to a clinical diagnosis prevents 
entitlement to service connection for an undiagnosed illness.  
In this case, not only is the peripheral neuropathy 
attributable to a clinical diagnosis, but it in turn is 
specifically attributable to a diagnosis for which the 
veteran is not service connected.    
 
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for peripheral neuropathy or 
neurological symptoms due to an undiagnosed illness must be 
denied.  Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

Left inguinal hernia

The veteran seeks entitlement to service connection for a 
left inguinal hernia.  However, there is no evidence of any 
complaints, symptoms, diagnoses, or treatment while the 
veteran was on active duty.  Furthermore, the Board notes 
that at the veteran's March 2003 VA examination, he reported 
that he had a left inguinal hernia while he was in the 
military but that he has had no symptoms since the hernia was 
repaired.  Upon physical examination, the clinician noted 
that the veteran had a hardly perceptible scar that was 
possibly a left inguinal hernia scar.  He further noted that 
it was well healed.  At his June 2003 VA examination the 
veteran again reported having undergone surgery to repair a 
left inguinal hernia in 1989.  However, he denied any 
complaints of masses, swelling, or pain related to the 
surgery.  The clinician noted that there were no visible 
scars on his abdomen, nor any inguinal tenderness.  

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents resulted in 
disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists);  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

In sum, the most recent medical evidence does not show that 
the veteran currently has any residuals of a claimed in-
service surgical repair of a left inguinal hernia. 
Without any evidence of a current disability, service 
connection for residuals of a left inguinal hernia must be 
denied.  As the preponderance of the evidence is against the 
claim, service connection for claimed residuals of surgical 
repair of a left inguinal hernia is not warranted.  Gilbert, 
supra; Ortiz, supra.


ORDER

Entitlement to service connection for PTSD with fatigue and 
memory loss is granted. 

Entitlement to service connection for headaches is granted.

Entitlement to service connection for peripheral neuropathy 
or neurological symptoms of the lower extremities due to an 
undiagnosed illness is denied.

Entitlement to service connection for claimed residuals of a 
left inguinal hernia is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



